DETAILED ACTION
Election/Restrictions
Applicant’s election of species (1) ( the nuclease of interest is a ZFN, claim 35) in the reply filed on December 29, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 26-38 and 81-84 will be examined. 

Information Disclosure Statement
IDS filed on July 31, 2020 and December 29, 2020 contains 120 pages of patent and non-patent literatures. However, the most of these literatures (more than 2000 literatures) are unrelated to this instant application. Applicant should only file related patent and non-patent literatures as IDS such that the valuable time of the examiner will not be wasted. 

Specification
The disclosure is objected to because of the following informalities: (1) since case 14/234,031 has been patented while PCT/US2012/047778 has been published, applicant is required to update these information in paragraph [0001] of the specification; and (2) there are a lot of nucleotide sequences having more than 10 nucleotides in Table 9 (see pages 80-82). However, there are no SEQ ID Nos. for these nucleotide sequences in Table 9. 
Appropriate correction is required.

Claim Objections
Claim  26 is objected to because of the following informality: “each nucleic acid molecule” should be “each of the nucleic acid molecules”. 
Claim 83 is objected to because of the following informality: “HIV/AIDS” is abbreviation. It can be used when the whole phrase representing the abbreviation appears once. 
Claim 84 is objected to because of the following informality: “CCR5” and “VEGFA” are abbreviations. They can be used when the whole phrases representing these abbreviations appear once. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 or 37 recites the limitation “the consensus site” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a consensus site” in claims 26 and 33. Please clarify. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-38, 81, and 84 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Shapero (US 2007/0269817 A1, published on November 22, 2007) as evidence by Durai et al., (Nucleic Acids Research, 33, 5978–5990, 2005).
Regarding claims 26-38, 81, and 84, since it is known that the human genome includes the coding regions of DNA, which encode all the genes (between 20,000 and 25,000) of the human organism, as well as the noncoding regions of DNA, which do not encode any genes, and by 2003 the DNA sequence of the entire human genome was known (see “Human genome”), “[T]he DNA-binding domains of individual ZFNs typically contain between three and six individual zinc finger repeats and can each recognize between 9 and 18 basepairs. If the zinc finger domains perfectly recognize a 3 basepair DNA sequence, they can generate a 3-finger array that can recognize a 9 basepair target site. Other procedures can utilize either 1-finger or 2-finger modules to generate zinc-finger arrays with six or more individual zinc fingers” and “The non-specific cleavage domain from the type IIs restriction endonuclease FokI is typically used as the cleavage domain in ZFNs” (see “Zinc Finger Nuclease” from Wikipedia), the cleavage site of restriction endonuclease FokI contains randomized sequences (see “FokI” from New England Biolabs INC”), the molecular weight of a base pair is 649 g/mol (see “Nucleic Acids Sizes and Molecular Weights”), Durai et al., teach that “ZFNs that combine the non-specific cleavage domain (N) of FokI endonuclease with zinc finger proteins (ZFPs) offer a general way to deliver a site-specific double-strand break (DSB) to the genome. The development of ZFN-mediated gene targeting provides molecular biologists with the ability to site-specifically and permanently modify plant and mammalian genomes including the human genome via homology-directed repair of a targeted genomic DSB”, ZFNs function as a dimer, and “[G]iven the current status of ZFN technology, it would be reasonable to expect that an investigator could use ZFNs to facilitate targeting their gene of interest if the gene contained the following consensus sequence 5’-NNCNNCNNC(N)4–6 GNNGNNGNN-3’. Such a sequence would be expected to occur approximately once every 1000-1500 bp” (see abstract in page 5978, Figure 5 in page 5983, and right column of page 5987) and Shapero teaches that “the size of the entire human genome is about 3×109 bp. The largest chromosome, chromosome no. 1, contains about 2.4×108 bp while the smallest chromosome, chromosome no. 22, contains about 5.3×107  bp” (see paragraphs [0004] and [0046]), Shapero as evidence by Durai et al., discloses a library of nucleic acid molecules (ie., Human genome of some individual), comprising a plurality of nucleic acid molecules, wherein each of the nucleic acid molecules comprises a concatemer of a candidate nuclease target site (ie., one of ZFN target sites) and a constant insert sequence spacer sequence (ie., a sequence between two of ZFN target sites) as recited in claim 26 wherein the candidate nuclease target site comprises a 5’[-Left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure (ie., left binding site-cleavage site-right binding site, see Figure 5) as recited in claim 27, the left-half site and/or the right-half site is between 10-18 nucleotides long as recited in claim 28, the library comprises candidate nuclease target sites that can be cleaved by a nuclease comprising a FokI cleavage domain as recited in claim 29, the library comprises candidate nuclease target sites that can be cleaved by a Zinc Finger Nuclease (ZFN) as recited in claim 30, the library comprises at least 105 different candidate nuclease target sites (ie., Human genome of some individual can be cut by at least 105 different custom-designed ZFNs) as recited in claim 31, the library comprises nucleic acid molecules of a molecular weight of at least 5 kDa (eg., 3×109 bp×649 g/mol) as recited in claim 32, the candidate nuclease target sites comprise a partially randomized left-half site, a partially randomized right-half site, and/or a partially randomized spacer sequence as recited in claim 33, the library is templated on a known target site of a nuclease of interest as recited in claim 34, the nuclease of interest is a ZFN as recited in claim 35, partial randomized sites differ from the consensus site by more than 5%, more than 10%, more than 15%, more than 20%, more than 25%, or more than 30% on average (ie., ZFN consensus sequence 5’-NNCNNCNNC(N)4–6GNNGNNGNN-3’ contains 16-18 randomized nucleotides and has 73-75% (16-18)/(22-24) difference from original consensus site), distributed binomially as recited in claim 36, partial randomized sites differ from the consensus site by no more than 10%, no more than 15%, no more than 20%, no more than 25%, nor more than 30%, no more than 40%, or no more than 50% on average (ie., ZFN consensus sequence 5’-NNCNNCNNC(N)4–6GNNGNNGNN-3’ contains 16-18 randomized nucleotides and has 73-75% (16-18)/(22-24) difference from original consensus site), distributed binomially as recited in claim 37, the candidate nuclease target sites comprise a randomized spacer sequence (ie., a randomized spacer sequence of ZFN is from FokI cleavage domain) as recited in claim 38, the candidate nuclease target site is a genomic sequence (ie., Human genome from some individual contains genomic sequences) as recited in claim 81, and the genomic sequence is a CCR5 or VEGFA sequence (ie., Human genome from some individual contains CCR5 gene or VEGFA gene which can be cut by custom-designed ZFNs) as recited in claim 84. 
Therefore, Shapero as evidence by Durai et al., teaches all limitations recited in claims 26-38, 81, and 84. 

Claims 82 and 83 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Shapero as evidence by Durai et al., as applied to claims 26-38, 81, and 84 above, and further as evidence by Dean et al., (Science, 273, 1856-1862, 1996). 
Regarding claims 82 and 83, since Dean et al., teach that “[T]he frequency of CKR5 deletion heterozygotes was significantly elevated in groups of individuals that had survived 
HIV-1 infection for more than 10 years, and, in some risk groups, twice as frequent as their occurrence in rapid progressors to AIDS. Survival analysis clearly shows that disease progression is slower in CKR5 deletion heterozygotes than in individuals homozygous for the normal CKR5 gene. The CKR5Δ32 deletion may act as a recessive restriction gene against HIV-1 infection and may exert a dominant phenotype of delaying progression to AIDS among infected individuals” (see abstract), the genomic sequence (ie., CKR-5Δ32 gene from Human genome of some individual) is known to be associated with an alleviation of a symptom of a disease (ie., HIV/AIDS) or disorder as recited in claim 82 and the disease or disorder is HIV/AIDS, or a proliferative disease as recited in claim 83. 
Therefore, Shapero as evidence by Durai et al., and Dean et al., teaches all limitations recited in claims 82 and 83. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 26-38 and 81-84 are rejected under 35 U.S.C. 101 because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As mentioned in above rejections under pre-AIA  35 U.S.C. 102 (b), a library of nucleic acid molecules can be interpreted as Human genome of some individual.  Based on this interpretation,  claims 26-38 and 81-84, as written, do not sufficiently distinguish over nucleic acids which exist naturally because the claims do not particularly point out any non-naturally occurring difference between the claimed products and the naturally occurring nucleic acids. Furthermore, the claimed nucleic acid molecules have no different functional characteristics. Therefore, the library of nucleic acid molecules recited in claims 26-38 and 81-84 are not eligible because they are not different enough from what exist in nature and are “product of nature” exception. Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.

Conclusion 
15.	  No claim is allowed.  
16.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 19, 2021